Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4533447 (hereinafter referred as “Meldon”).
Regarding claim 1, Claim 1 is directed to a device comprising a first cavity, a second cavity and optionally a third cavity, gas permeable walls separating the first, second and third cavities, and each of the cavities comprising at least one inlet or outlet.
Meldon teaches a device (fig. 1) comprising a first cavity (17), a second cavity (20), a first gas permeable wall (4) separating the first cavity from the second cavity, a third cavity (15), and a second gas permeable wall (2) separating the second cavity from the third cavity. Meldon discloses supplying a gas (CO2) in the first cavity (17), supplying a liquid in second cavity, and supplying a gas (N2) in third cavity (15). The device also comprises a first outlet (28) and a second outlet (26) each having a different concentration of particles (Refer fig. 1).
The difference between the claimed invention and Meldon is the type of liquid being treated by the device since claim 1 recites supplying liquid comprising particles having a net charge and also comtaining an ion species formed by the dissolution of gas within the liquid. However, the claim is directed to a device/apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Whether using liquid having proteins as disclosed by Meldon or using liquid having particles having a net charge does not structurally differentiate the device of Meldon from the claimed device. Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 2-7, the limitations of claims 2-7 are reciting relative dimensions of the cavities. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Selection of dimensions of the first, second and/or third cavities would have been an obvious matter of design choice to one of ordinary skill in the art absent persuasive evidence that the claimed dimensions are critical.
Regarding claim 8, Meldon teaches limitations of claim 1 as set forth above. With regards to the limitation “wherein no third cavity is present”, omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). In this instance, removal of the third cavity would have been obvious in the event the sweep gas is not desired.
Regarding claim 9, Meldon teaches limitations of claim 1 as set forth above. Meldon does not teach that a plurality of the devices are connected in parallel or series. However, connecting a plurality of device in parallel or series is mere duplication of the devices and the alternatives of the devices are being connected are either in series or in parallel. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. One of ordinary skill in the art would have had a reasonable expectation of success in connecting a plurality of the devices in a parallel configuration to increase system capacity or connect in series to provide subsequent treatment of the liquid/fluid being treated by the devices.
Regarding claims 19-22 and 25-27, the limitations of claims 19-22 and 25-27 are reciting material being worked upon by the apparatus without positively reciting imparting structure. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Furthermore, as indicated in rejection of claim 1, Meldon teaches separation of ion species by diffusion of CO2. It would have been obvious one of ordinary skill in the art to apply the device to other liquid types having mixture of water and ion species for separation of ion species using diffusion of CO2.
Regarding claims 23-24, the limitations of claims 23-24 are reciting a manner of operating the device without imparting additional structure to the device of claim 1. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Meldon teaches supplying gas to the first and third cavity and therefore inherently capable of managing pressure in the first and third cavities.
Response to Arguments
Applicant's arguments filed 07/11/22 have been fully considered but they are not persuasive. 
Applicant argued that 

    PNG
    media_image1.png
    138
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    657
    media_image2.png
    Greyscale

However, the arguments pertain to manner of operating the claimed device rather than imparting structure to the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), and "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777